COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
R.M.O.,                                                           No. 08-14-00067-CV
                                                §
                              Appellant,                             Appeal from the
                                                §
v.                                                                  65th District Court
                                                §
TEXAS DEPARTMENT OF FAMILY                                      of El Paso County, Texas
AND PROTECTIVE SERVICES,                        §
                                                                 (TC# 2012DCM09306)
                               Appellee.           §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. It appearing to this Court that Appellant is indigent for purposes of appeal,

this Court makes no other order with respect thereto. We further order this decision be certified

below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF MAY, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.